UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7494


JOSE HERNANDEZ,

                  Petitioner – Appellant,

          v.

JOHN R. OWEN,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:10-cv-02069-CMC)


Submitted:   April 28, 2011                   Decided:   May 25, 2011


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Hernandez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jose   Hernandez,   a   federal      prisoner,   appeals   the

district   court’s   order   accepting    the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.        We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.           Hernandez v. Owen, No.

4:10-cv-02069-CMC (D.S.C. Oct. 1, 2010).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                   2